Fourth Court of Appeals
                                    San Antonio, Texas
                                         August 14, 2017

                                       No. 04-17-00507-CV

                                    Esther G. VILLARREAL,
                                            Appellant

                                                 v.

                                     Ciro M. VILLARREAL,
                                             Appellee

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-CI-00294
                       The Honorable Norma Gonzales, Judge Presiding


                                          ORDER
        The clerk’s record was due to be filed with this court on July 10, 2017. See TEX. R. APP.
P. 35.1. On August 9, 2017, the Bexar County District Clerk notified this court that Appellant
has not paid the clerk’s fee for preparing the record and Appellant is not entitled to a free clerk’s
record.
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) the clerk’s fee has been paid or arrangements have been made to pay
the clerk’s fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee.
       If Appellant fails to respond within the time provided, this appeal will be dismissed for
want of prosecution. See id. R. 37.3(b).


                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of August, 2017.

                                                      ___________________________________
                                                      Luz Estrada
                                                      Chief Deputy Clerk